                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN

AARON KAPP, individually and as the               )
representative of a class of similarly situated   )
persons,                                          )
                                                      No. 20-cv-00286
                           Plaintiff,             )
                                                  )
                                                      Hon. William J. Duffin
             v.                                   )
                                                  )
EASTERN WISCONSIN WATER                           )
                                                      CLASS ACTION
CONDITIONING CO. and UNCO DATA                    )
SYSTEMS, INC.                                     )
                                                      JURY TRIAL DEMANDED
                    Defendants.                   )
                                                  )

                  THIRD AMENDED CLASS ACTION COMPLAINT

      Plaintiff, Aaron Kapp (“Plaintiff” or “Kapp”), brings this third amended class-

action complaint on behalf of himself and a class of similarly-situated persons

against defendants Eastern Wisconsin Water Conditioning Co. (“Eastern Wisconsin

Water”) and Unco Data Systems, Inc. (“Unco” (collectively, “Defendants” 1) for

damages and other relief from their practice of initiating, or causing the initiation

of, telephone calls using an artificial or prerecorded voice to deliver a message that

introduces an advertisement or constitutes telemarketing, without the called party’s

prior express written consent as required by the Telephone Consumer Protection

Act, 47 U.S.C. § 227. Kapp seeks statutory damages and other relief for himself and

all other class members. Kapp’s allegations are based on information and belief and

the investigation of counsel, except those pertaining to his own actions, which are

based on personal knowledge.



1     Hereinafter, “Culligan®” will refer to the Culligan Water brand name.


       Case 2:20-cv-00286-WED Filed 08/12/20 Page 1 of 24 Document 115
                                        INTRODUCTION

       1.     Congress        enacted    the   TCPA    to   protect   consumers   from

the”proliferation of intrusive [telemarketing] calls to their homes.” Mims v. Arrow

Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). Senator Hollings, the sponsor of the

TCPA, has explained that “computerized calls are the scourge of modern

civilization.” Id., at 752.

       2.     Kapp seeks class-wide relief against Defendants for violations of the

Telephone Consumer Protection Act, 47 U.S.C. § 227, and the regulations the

Federal Communications Commission (“FCC”) has prescribed thereunder, 47 C.F.R.

§ 64.1200 (collectively, the “TCPA”).

       3.     Kapp received a prerecorded call from (952) 908-2228 to his residential

landline telephone number, without his prior express written consent, asking him to

“call our local office” at (262) 547-1862 to schedule “required maintenance” on his

drinking water system.

       4.     Defendants initiated, or caused to be initiated, telephone calls using a

prerecorded 2 voice for the “dual purpose” of providing information and advertising

the availability or quality of goods and services without the prior express written

consent of the called party. 47 U.S.C. § 227(a)(4); 47 C.F.R. § 64.1200(a).

       5.     To obtain prior express written consent, telemarketers must tell

consumers the telemarketing will be done with a prerecorded voice and that consent

is not a condition of purchase. 47 C.F.R. § 64.1200(a), (f)(8)(i).


2    “Prerecorded” messages or calls refer to “artificial or prerecorded voice”
messages and calls.
                                               2

       Case 2:20-cv-00286-WED Filed 08/12/20 Page 2 of 24 Document 115
        6.    The TCPA grants consumers a private right of action, with a provision

for $500 or the actual monetary loss in damages for each violation, whichever is

greater, and treble damages for each willful or knowing violation. 47 U.S.C §

227(b)(3). On behalf of himself and all others similarly-situated, Kapp seeks

statutory damages for each violation of the TCPA by Defendants.

        7.    On behalf of the Class, Kapp also seeks an injunction requiring

Defendants to cease all unlawful phone calls, together with costs and attorneys’

fees.

                                     PARTIES

        8.    Plaintiff Aaron Kapp is a natural person, a citizen of the State of

Wisconsin, and resides in Wauwatosa, Milwaukee County, Wisconsin.

        9.    Defendant Eastern Wisconsin Water Conditioning Co. (“Eastern

Wisconsin Water”) is a Minnesota corporation, headquartered at 6030 Culligan

Way, Minnetonka, Minnesota 55345.

        10.   Eastern Wisconsin Water does business under the name “Culligan

Water Conditioning of Waukesha, Wisconsin” and operates a dealer at 1801

Pewaukee Road, Waukesha, Wisconsin 53188 (the “Waukesha Dealer”). The phone

number for the Waukesha Dealer is (262) 547-1862.

        11.   Defendant Unco Data Systems, Inc. (“Unco”) is a Minnesota

corporation, headquartered at 6030 Culligan Way, Minnetonka, MN 55345. One of

Unco’s phone numbers is (952) 908-2228.




                                          3

        Case 2:20-cv-00286-WED Filed 08/12/20 Page 3 of 24 Document 115
      12.    Unco is a professional software and technology company that provides

services such as telephone advertising to the water industry, including Eastern

Wisconsin Water.

      13.    As part of its services, Unco transmits phone calls on behalf of Eastern

Wisconsin Water. Unco leaves prerecorded messages on behalf of Eastern Wisconsin

Water that provide a call-back number for the local dealer.

      14.    Eastern Wisconsin Water and Unco share common ownership and a

CEO by the name of “John Packard.”

                           JURISDICTION AND VENUE

      15.    Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claim arises under the TCPA, a federal statute.

      16.    Personal jurisdiction exists in Wisconsin because Eastern Wisconsin

Water is headquartered in Wisconsin, a substantial portion of conduct took place in

Wisconsin, and Defendants transacted business and made or performed contracts

substantially connected with the State.

      17.    Venue is proper in this District of Wisconsin because Plaintiff resides

in this District, Defendants have sufficient contacts with this District, and a

significant portion of the relevant events took place here.

             BACKGROUND AND ENFORCEMENT OF THE TCPA
      18.    This case challenges Defendants’ practice of initiating, or causing the

initiation of, prerecorded telephone calls that include or introduce an advertisement

or constitute telemarketing without the prior express written consent of the called



                                           4

       Case 2:20-cv-00286-WED Filed 08/12/20 Page 4 of 24 Document 115
party. 3 The written consent to receive such calls must be signed and sufficient to

show that the consumer received “clear and conspicuous disclosure” of the

consequences of providing the requested consent. 4 To get such consent,

telemarketers must also tell consumers the telemarketing will be done with a

prerecorded or artificial voice and that consent is not a condition of purchase. 5 Kapp

did not give Defendants any prior express written consent to initiate, or cause to be

initiated, prerecorded voice messages or calls to his telephone.

      19.    The TCPA provides that “[i]t shall be unlawful for any person within

the United States, or any person outside the United States if the recipient is located

within the United States —

      (A) to make any call (other than a call made for emergency purposes or
      made with the prior express consent of the called party) using any
      automatic telephone dialing system or an artificial or prerecorded
      voice--
      […]
      (iii) to any telephone number assigned to a paging service, cellular
      telephone service, specialized mobile radio service, or other radio
      common carrier service, or any service for which the called party is
      charged for the call, unless such call is made solely to collect a debt
      owed to or guaranteed by the United States;



3     See Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, CG Docket No. 02-278, Report and Order, 27 FCC Rcd 1830,
1831, ¶¶1-2, 1839, ¶24 (2012) (2012 TCPA Order) (“[R]equiring prior written
consent will better protect consumer privacy because such consent requires
conspicuous action by the consumer—providing permission in writing—to authorize
autodialed or prerecorded telemarketing calls....”); 47 C.F.R. § 64.1200(a). See also
In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
1991, CG Docket No. 02-278, Declaratory Ruling and Order, 30 F.C.C. Rcd. 7961,
7967, ¶¶4 & 9 (2015) (2015 TCPA Order).
4     2012 TCPA Order, supra, at 1844, ¶ 33.

5     47 C.F.R. § 64.1200(a)(2), (f)(8)(i).
                                              5

       Case 2:20-cv-00286-WED Filed 08/12/20 Page 5 of 24 Document 115
       (B) to initiate any telephone call to any residential telephone line using
       a prerecorded or artificial voice to deliver a message without the prior
       express consent of the called party, unless the call is initiated for
       emergency purposes, is made solely pursuant to the collection of a debt
       owed to or guaranteed by the United States, or is exempted by rule or
       order by the [Federal Communications Commission (FCC)] under
       paragraph (2)(B).

47 U.S.C. § 227(b)(1)(A)-(B).

       20.    The TCPA delegates authority to the FCC to ban artificial or

prerecorded voice calls, § 227(b)(2)(A), and to exempt particular types of calls from

the law’s requirements, § 227(b)(2)(B), (C).

       21.    The provision referenced in section 227(b)(2)(B) states that the FCC

“shall prescribe regulations to implement the requirements of this subsection” and

that the agency:

       (B) may, by rule or by order, exempt from the requirements of
          paragraph (1)(B) of this subsection, subject to such conditions as the
          Commission may prescribe—
              (i) calls that are not made for a commercial purpose; and
              (ii) such classes or categories of calls made for commercial
              purposes as the Commission determines
              (I) will not adversely affect the privacy rights that this section is
              intended to protect; and
              (II) do not include the transmission of any unsolicited
              advertisement.
Id. § 227(b)(2)(B).
       22.    The FCC regulations provide in pertinent part that no person or

entity may initiate any telephone call that includes or introduces an advertisement

or constitutes telemarketing, using an artificial prerecorded voice, to any cellular or




                                            6

       Case 2:20-cv-00286-WED Filed 08/12/20 Page 6 of 24 Document 115
landline telephone with the prior express written consent of the called party. 6 47

C.F.R. § 64.1200(a)(2) & (3). 7

      23.    The FCC explains:

             “[A] consumer’s written consent to receive telemarketing
      robocalls must be signed and be sufficient to show that the consumer:
      (1) received ‘clear and conspicuous disclosure’ of the consequences of
      providing the requested consent, i.e., that the consumer will receive
      future calls that deliver prerecorded messages by or on behalf of a
      specific seller; and (2) having received this information, agrees
      unambiguously to receive such calls at a telephone number the
      consumer designates. In addition, the written agreement must be
      obtained ‘without requiring, directly or indirectly, that the agreement
      be executed as a condition of purchasing any good or service.’ Finally,
      should any question about the consent arise, the seller will bear the




6       “The term advertisement means any material advertising the commercial
availability or quality of any property, goods, or services.” 47 C.F.R. § 64.1200(f)(1).
         “The term telemarketing means the initiation of a telephone call or message
for the purpose of encouraging the purchase or rental of, or investment in, property,
goods, or services, which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).
         “The term prior express written consent means an agreement, in writing,
bearing the signature of the person called that clearly authorizes the seller to
deliver or cause to be delivered to the person called advertisements or
telemarketing messages using an automatic telephone dialing system or an
artificial or prerecorded voice, and the telephone number to which the signatory
authorizes such advertisements or telemarketing messages to be delivered.” 47
C.F.R. § 64.1200(f)(8).
        “The written agreement shall include a clear and conspicuous disclosure
informing the person signing that: (A) By executing the agreement, such person
authorizes the seller to deliver or cause to be delivered to the signatory
telemarketing calls using an automatic telephone dialing system or an artificial or
prerecorded voice; and (B) The person is not required to sign the agreement (directly
or indirectly), or agree to enter into such an agreement as a condition of purchasing
any property, goods, or services.” 47 C.F.R. § 64.1200(f)(8)(i).
7
 When Congress adopted this residential line provision, it found that: “[b]anning
such automated or prerecorded calls to the home … is the only effective means of
protecting telephone consumers from this nuisance and privact invasion.” Pub. L.
102-243, § 2, ¶ 12, 105 Stat. 2394 (1991).
                                           7

       Case 2:20-cv-00286-WED Filed 08/12/20 Page 7 of 24 Document 115
      burden of demonstrating that a clear and conspicuous disclosure was
      provided and that unambiguous consent was obtained.” 8

      24.    Defendants were required to comply with the “prior express written

consent” rule now in effect by October 16, 2013, even for calls for which Defendants

had obtained consent (if any) under the FCC’s prior rule. 9

      25.    Defendants’ prerecorded telephone calls contained a customer service

element by including the reminder to schedule “required maintenance” on a

consumer’s drinking water system, but were motivated in part by the desire to

ultimately offer additional goods or services for sale once the consumer called back

to schedule an appointment.

      26.    The FCC explains:

      The so-called “dual purpose” calls described in the record—calls from
      mortgage brokers to their clients notifying them of lower interest rates,
      calls from phone companies to customers regarding new calling plans,
      or calls from credit card companies offering overdraft protection to
      existing customers—would, in most instances, constitute “unsolicited
      advertisements,” regardless of the customer service element to the call.
      The Commission explained in the 2002 Notice that such messages may
      inquire about a customer’s satisfaction with a product already
      purchased, but are motivated in part by the desire to ultimately sell
      additional goods or services. If the call is intended to offer property,
      goods, or services for sale either during the call, or in the future (such




8     See Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, CG Docket No. 02-278, Report and Order, 27 FCC Rcd 1830,
1831,    ¶¶1-2,     1844,   ¶    33    (2012)    (“2012   Order”).   See    also
https://www.fcc.gov/consumers/guides/stop-unwanted-robocalls-and-texts
(“Robocalls are calls … that contain a message with a prerecorded or artificial
voice.”).
9      2015 Order, supra, at 8015, ¶100 (“It follows that the rule applies per call
and that telemarketers should not rely on a consumer’s written consent obtained
before the current rule took effect if that consent does satisfy the current rule.”).
                                          8

       Case 2:20-cv-00286-WED Filed 08/12/20 Page 8 of 24 Document 115
      as in response to a message that provides a toll-free number), that call
      is an advertisement. 10

      27.   The FCC Regulations also provide that: “(b) All artificial or

prerecorded voice telephone messages shall:

      (1) At the beginning of the message, state clearly the identity of the
      business, individual, or other entity that is responsible for initiating
      the call. If a business is responsible for initiating the call, the name
      under which the entity is registered to conduct business with the State
      Corporation Commission (or comparable regulatory authority) must be
      stated;
      (2) During or after the message, state clearly the telephone number
      (other than that of the autodialer or prerecorded message player that
      placed the call) of such business, other entity, or individual. The
      telephone number provided may not be a 900 number or any other
      number for which charges exceed local or long distance transmission
      charges. For telemarketing messages to residential telephone
      subscribers, such telephone number must permit any individual to
      make a do-not-call request during regular business hours for the
      duration of the telemarketing campaign; and

      (3) In every case where the artificial or prerecorded voice telephone
      message includes or introduces an advertisement or constitutes
      telemarketing and is delivered to a residential telephone line or any of
      the lines or telephone numbers described in paragraphs (a)(1)(i)
      through (iii), provide an automated, interactive voice- and/or key press-
      activated opt-out mechanism for the called person to make a do-not-
      call request, including brief explanatory instructions on how to use
      such mechanism, within two (2) seconds of providing the identification
      information required in paragraph (b)(1) of this section. When the
      called person elects to opt out using such mechanism, the mechanism,
      must automatically record the called person’s number to the seller’s do-
      not-call list and immediately terminate the call. When the artificial or
      prerecorded voice telephone message is left on an answering machine
      or a voice mail service, such message must also provide a toll free
      number that enables the called person to call back at a later time and
      connect directly to the automated, interactive voice- and/or key press-
      activated opt-out mechanism and automatically record the called
      person’s number to the seller’s do-not-call list.

10    2003 Order, supra, at 14097-98, ¶ 142.
                                         9

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 9 of 24 Document 115
47 C.F.R. § 64.1200(b)(1)-(3).

      28.    A person or other entity that contracts out its telephone marketing

“may be held vicariously liable under federal common law principles of agency for

violations of … section 227(b) … that are committed by third-party telemarketers.”

In re Joint Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6574, ¶ 1

(2013) (“DISH Network”).

      29.    Under principles of agency and apparent authority, Eastern Wisconsin

Water is vicariously liable for the prerecorded telemarketing calls that Unco

transmitted to Plaintiff and the proposed Class members.

      30.     Eastern Wisconsin Water ratified and accepted the benefits of Unco’s

prerecorded telemarketing calls.


                                       FACTS

      A.     Culligan’s prerecorded voice phone calls.

      31.    Kapp is a homeowner who bought a home with a Culligan® water

filtration system already installed.

      32.     Soon after purchasing the home, Kapp scheduled a maintenance

inspection of his Culligan® water filtration system with the Waukesha Dealer.

      33.    As part of the maintenance inspection, the Waukesha Dealer recorded

Kapp’s phone number into Defendants’ records. Kapp did not sign any written

agreement with Defendantsconsenting to receive calls using a prerecorded voice.

      34.    Any agreement or document signed by Kapp with Defendants listing

his telephone number did not contain a “clear and conspicuous” disclosure that: (a)

                                         10

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 10 of 24 Document 115
by signing the agreement and providing his telephone number, Kapp consented to

receive future calls using a prerecorded voice by or on behalf of Defendants, (b)

Kapp agreed unambiguously to receive such calls at his telephone number, and (c)

that executing the agreement was not a condition of purchasing any Culligan®

related goods or services.

      35.      Kapp received home filtration water service for a few years after

purchasing the home, then discontinued the service and had the equipment

disposed of.

      36.      While Kapp received the Waukesha Dealer’s water service, the

invoicing, literature, and business cards provided included a generic Culligan®

advertisement and did not identify any particular Culligan®related entity.

      37.      After Kapp discontinued his water service, Kapp received additional

prerecorded calls to his telephone number. The caller id listed a phone number later

discovered to be Unco’s, and the prerecorded voice message left the phone number

for the Waukesha Dealer.

      38.      The prerecorded voice message left on Plaintiff’s voicemail on or about

July 8, 2018, stated:

      I am calling from Culligan to let you know this is the final reminder to
      schedule the required maintenance on your drinking water system.
      Maintenance is critical in extending the life of your system plus
      provides the high-quality drinking water you have grown to know and
      trust from Culligan. Please call us as soon as possible to schedule the
      required maintenance with one of our certified technicians. You can
      reach our local office at (262) 547-1862. Again, the number is (262)
      547-1862. Press star if you would like to listen to this message again.
      Thank you for trusting Culligan with your water needs.



                                          11

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 11 of 24 Document 115
      39.     The message used a robotic sounding voice, there was the lack of a

human voice on the line, and the content of the message was generic to indicate that

the call was prerecorded.

      40.    Unco’s prerecorded calls included a message as a “final reminder” to

Kapp to schedule “required maintenance” on his drinking water system and asked

him to call the Waukesha Dealer to schedule the service.

      41.    The telephone number given in the prerecorded voice message was the

same number listed on the Waukesha Dealer’s invoicing provided when Kapp had

received its drinking water service.

      42.    The prerecorded calls originated with a phone number for Unco: (952)

908-2228. However, the message left the number for the local Culligan dealer; in

Kapp’s case, the Waukesha Dealer: (262) 547-1862.

      43.    Unco is a technology company that provides services to the water

industry. Unco pre-programmed each prerecorded message to leave the contact

number for the local Culligan dealer in the called party’s geographic area.

      44.    The prerecorded message did not include any contact number or option

to “opt-out” or be removed from the call list. 47 C.F.R. § 64.1200(b)(2)-(3)

      45.    Kapp received similar, if not identical, telephone calls at the same

telephone number in prior years after discontinuing the Waukesha Dealer’s

filtration water system at his home. On at least one occasion, Kapp called the




                                           12

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 12 of 24 Document 115
number in the message and asked to be removed from the call list and was advised

that only “corporate” could remove Kapp’s number. 11

      46.    After Kapp complained to the number provided in the message and

asked to be removed from the call list, Defendants continued to transmit calls to

Kapp’s landline – including the above-described July 2018 message – using a

prerecorded voice to deliver messages with a “final reminder” to schedule “required

maintenance” on his drinking water system.

      47.    Defendants’ unconsented-to prerecorded phone calls damaged Kapp.

Kapp lost the use of his telephone while receiving the calls and listening to the

messages, and telephone minutes and voicemail storage while receiving and storing

the messages. The calls interrupted Kapp’s privacy. Each call wasted his time.

      48.    The lack of a live person on the line was frustrating for Kapp, as well

as the lack of an option to be removed from the call list even by calling the number

provided in the message and speaking with a representative directly, whereby Kapp

was placed in a position to receive additional solicitation and advertisement of

Culligan® related goods and services.

      49.    Defendants initiated, or caused the initiation of, telephone calls using

a prerecorded voice to deliver an advertising or telemarketing message without the

requisite prior express written consent of the called party.




11    Kapp called the number in the message for the Waukesha Dealer, explained
that he no longer had their Culligan® water system, and asked to be removed from
the call list. The Waukesha Dealer advised that it could not remove Kapp’s phone
number or stop the calls because it was a “corporate thing.”
                                          13

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 13 of 24 Document 115
      50.    Defendants also initiated, or caused the initiation of, prerecorded

telephone calls that introduced an advertisement or constituted telemarketing that

did not include an opt-out mechanism or provide a toll-free telephone number that

permitted Kapp to make a do-not-call request. 47 C.F.R. § 64.1200(b).

        B.   Eastern Wisconsin Water’s liability for Unco’s calls.

      51.    Eastern Wisconsin Water hired Unco as its agent to implement a

program using a prerecorded voice to call phone numbers stored in a database to

deliver a reminder to schedule annual maintenance on Culligan® drinking water

systems.

      52.    The prerecorded calls were placed from Unco’s 952-908-2228 phone

number, but the prerecorded messages were programmed to provide the phone

number for the local Culligan dealer.

      53.    The purpose of Unco’s telephone advertising program was to encourage

the sale of Culligan® related water softener products and services, in particular,

Culligan® water filters, which are recommended to be replaced annually. 12

      54.    Unco, acting in concert with Eastern Wisconsin Water, placed the

unlawful calls.

      55.    Eastern Wisconsin Water approved or authorized Unco to promote the

Culligan® brand through the use of prerecorded voice calls, and Eastern Wisconsin

Water had the ability, through its authorization, to oversee the conduct of Unco.



12     WHEN TO REPLACE WATER FILTERS ON DRINKING WATER FILTRATION SYSTEMS,
https://www.culligan.com/home/solution-center/resources/when-to-replace-filters-on-
culligan-drinking-water (last visited February 26, 2019).
                                         14

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 14 of 24 Document 115
      56.    Eastern Wisconsin Water is vicariously liable for Unco’s prerecorded

calls, benefitted from Unco’s prerecorded calls, and ratified Unco’s conduct.

                           TCPA CLASS ALLEGATIONS

      57.    Kapp brings this action against Defendants for violations of the TCPA

on behalf of a nationwide class pursuant to Fed. R. Civ. P. 23(a) and (b)(3).

      58.    Kapp brings this action against Defendants on behalf of a class of all

persons who were called using a prerecorded voice that transmitted an advertising

or telemarketing message from Defendants without prior express written consent.

      59.    On behalf of himself and a class of others, Kapp seeks statutory

damages for each violation of the TCPA, trebling of the statutory damages if the

Court determines Defendants’ violations were knowing or willful, injunctive relief,

and all other relief the Court deems appropriate under the circumstances.

      60.    The TCPA class against Unco is defined as:

             All persons in the United States with a cellular phone or
             residential landline (1) who received a prerecorded telephone
             call or voice message, (2) related to maintenance or service on a
             Culligan® water system, (3) on or after December 14, 2014, and
             (4) without prior express written consent.

      61.    The TCPA class against Eastern Wisconsin Water is defined as:

             All persons in the United States with a cellular phone or
             residential landline (1) who received a prerecorded telephone
             call or voice message, (2) related to maintenance or service on a
             Culligan® water system, (3) that encouraged the call recipient to
             call (262) 547-1862 or to otherwise contact the Culligan® dealer
             located at 1801 Pewaukee Road, Waukesha, Wisconsin 53188 (4)
             on or after December 14, 2014, and (5) without prior express
             written consent.



                                          15

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 15 of 24 Document 115
Kapp anticipates modifying the proposed class definition, including proposing

subclasses where appropriate, after discovery about the scope and breadth of the

practice at issue and will do so through either an amended complaint, a motion for

class certification, or both.

       62.    Excluded from the class are Defendants, any entity in which

Defendants     have   a   controlling     interest,   each   of   their   officers   or   legal

representatives, and any Judge assigned to this action, including his or her

immediate family.

       63.    This action is brought and may properly be maintained as a class

action pursuant to Fed. R. Civ. P. 23. This action satisfies Rule 23(a)’s numerosity,

commonality, typicality, and adequacy requirements. Furthermore, the questions of

law or fact that are common in this action predominate over any individual

questions of law or fact making class representation the superior method to

adjudicate this controversy under Rule 23(b)(3).

                                Numerosity/impracticality of joinder.

       64.    On information and belief, the class consists of more than 39 persons

and, thus, is so numerous that individual joinder of each member is impracticable.

The precise number of class members and their identities are unknown to Kapp, but

will be obtained from Defendants’ records or the records of third parties.

                                           Commonality.

       65.    There is a well-defined community of interest and there are common

questions of law and fact that predominate over any questions affecting only



                                              16

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 16 of 24 Document 115
individual members of the class. These common legal and factual questions, which

do not vary from one class member to another, and which may be determined

without reference to the individual circumstances of any class member, include, but

are not limited to the following:

      a.     Whether Defendants initiated or caused the initiation of telephone
             calls using a prerecorded or artificial voice to deliver messages
             advertising the commercial availability or quality of their property,
             goods, or services or for the purpose of encouraging the purchase or
             rent of, or investment in, their property, goods or services;

      b.     Whether Defendants obtained prior express written consent initiate or
             cause the initiation of telephone calls using a prerecorded or artificial
             voice to deliver messages advertising the commercial availability or
             quality of their property, goods, or services or for the purpose of
             encouraging the purchase or rent of, or investment in, their property,
             goods or services;

      c.     Whether Defendants’ prerecorded or artificial voice messages clearly
             stated the identity that was responsible for initiating the calls;

      d.     Whether for any telemarketing messages to residential lines, the
             telephone number provided in the message permitted a do-not-call
             request during regular business hours during the duration of the
             message campaigns;

      e.     Whether Defendants violated the TCPA;

      f.     Whether Kapp and the other members of the Class are entitled to
             statutory damages under the TCPA;

      g.     Whether Defendants’ actions were knowing or willful and, if so,
             whether the Court should treble the statutory damages awarded to
             Kapp and the other members of the Class; and

      h.     Whether Kapp and members of the Class are entitled to equitable
             relief, including but not limited to injunctive relief.

                                Adequacy of representation.

      66.    Kapp is an adequate representative of the class because his interests

do not conflict with the interests of the class he seeks to represent. Kapp is

                                         17

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 17 of 24 Document 115
committed to the vigorous prosecution of this action, Kapp has retained counsel

competent and experienced in complex TCPA class action litigation, and Kapp

intends to vigorously prosecute this action. Kapp and his counsel will fairly and

adequately protect the interest of members of the class.

 A class action is the superior method of adjudicating the common questions of law
                 or fact that predominate over individual questions.

      67.    A class action is superior to other available methods for the fair and

efficient adjudication of this lawsuit, because individual litigation of the claims of

all class members is economically unfeasible and procedurally impracticable. The

likelihood of individual class members prosecuting separate claims is remote, and

even if every class member could afford individual litigation, the court system

would be unduly burdened by individual litigation of such cases. Plaintiff knows of

no difficulty to be encountered in the management of this action that would

preclude its maintenance as a class action. Relief concerning Plaintiff’s rights under

the laws herein alleged and with respect to the class would be proper. Plaintiff

envisions no difficulty in the management of this action as a class action.

                COUNT I - VIOLATION OF THE TELEPHONE
            CONSUMER PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.

      68.    Kapp incorporates the preceding paragraphs as though fully set forth

herein, and brings Count I individually and on behalf of others similarly situated.

      69.    The TCPA prohibits initiating, or causing the initiation of, calls that

use a prerecorded or artificial voice to deliver an advertising or telemarketing

message without the prior express consent of the called party or an emergency

purpose. 47 U.S.C. § 227(b)(1); 47 C.F.R. § 64.1200(a).
                                          18

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 18 of 24 Document 115
      70.    Defendans initiated, or caused the initiation of, telephone calls that

introduced an advertisement or constituted telemarketing without the prior express

written consent of the called party and for no emergency purpose in violation of 47

U.S.C. § 227.

      71.    Defendants’ prerecorded telephone calls to Kapp and the other class

members included or introduced an advertisement or constituted telemarketing. 47

C.F.R. § 64.1200(a).

      72.    The nominal purpose of the prerecorded calls was to schedule “required

maintenance” on a Culligan® water system, but the primary purpose was to

advertise and telemarket the commercial availability or quality of Culligan®

property, goods, or services, and to schedule a visit to the home by a Culligan®

representative to encourage the purchase of Culligan® property, goods, or services.

      73.    The prerecorded telephone calls were designed to schedule an

appointment with a Culligan® related representative intended to offer Culligan®

related goods or services for sale upon inspection of the water service and water

treatment system.

      74.    Defendants did not obtain Kapp’s prior express written consent to

transmit or deliver prerecorded calls.

      75.    Kapp did not enter into a signed agreement with Defendants that (a)

identified Kapp’s telephone number and (b) disclosed that agreeing to the recorded

messages was not a precondition to purchasing Culligan® related goods and

services.



                                         19

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 19 of 24 Document 115
      76.    Kapp called the number referenced in the message and clearly

expressed a desire to receive no further calls and be removed from the call list, but

he continued to receive the same prerecorded calls.

      77.    Defendants made the calls without an emergency purpose.

      78.    The calls did not include a mechanism for Kapp to opt of receiving

additional calls or a toll-free phone number to call to be removed from the list.

      79.    Culligan’s violations of the TCPA were knowing and willful. Culligan

attempted to disguise the true nature of the calls by delivering a message with a

time-sensitive warning as a “final reminder” to schedule “required maintenance”

and to call back “as soon as possible.” The calls were intended to advertise the

commercial availability of Culligan property, goods, or services and to provide the

called party with a false sense of urgency to schedule a visit whereby a local

Culligan dealer could encourage the purchase of additional Culligan property,

goods, or services.

      80.    Culligan knowingly and willfully initiated the prerecorded calls

without taking obtaining prior express written consent from consumers, written or

otherwise.

      81.    Culligan knowingly and willfully initiated the calls without providing

any function to opt out of the calls.

      82.    Kapp and the class seek to recover statutory damages, and, if the

Court determines that the violations were knowing or willful, treble damages.

      83.    The TCPA provides a private right of action as follows:



                                          20

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 20 of 24 Document 115
               3. Private right of action. A person may, if otherwise permitted by the
               laws or rules of court of a state, bring in an appropriate court of that
               state:

               (A) An action based on a violation of this subsection or the regulations
               prescribed under this subsection to enjoin such violation,

               (B) An action to recover for actual monetary loss from such a violation,
               or to receive $500 in damages for each such violation, whichever is
               greater, or

               (C) Both such actions.

47 U.S.C. § 227(b)(3).

         84.   Culligan’s practice caused actual harm to Kapp and the class, not only

because they were subjected to the aggravation that necessarily accompanies

telemarketing, but also because such messages or calls use voicemail or answering

machine storage capacity and are an intrusion upon privacy and seclusion. 13

         85.   Defendants’ prerecorded or artificial voice messages failed to clearly

state the identity that was responsible for initiating the calls.

         86.   Defendants’ prerecorded call to Kapp did not provide any telephone

number in the message permitting a do-not-call request during regular business

hours.

         87.   Pursuant to 47 U.S.C. § 227(b)(3)(B), Culligan is liable to Kapp for at

least $500 per call.

         88.   If Culligan’s actions were knowing or willful, then the Court has the

discretion to increase the statutory damages up to three times the amount. 47

U.S.C. § 227(b)(3).

13       2003 Order, supra, at 14096-97, ¶¶ 137-38.

                                           21

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 21 of 24 Document 115
      89.    Moreover, pursuant to 47 U.S.C. § 227(b)(3)C), if the Court determines

that Culligan’s conduct was willful or knowing, then Kapp respectfully requests

that the Court treble the damages under 47 U.S.C. § 227(b)(3)(C) to $1,500 per call.

      90.    For these reasons, Kapp and the other class members seek an award of

statutory damages ($500), trebling (to $1,500), for each of the subject calls, as

provided by to 47 U.S.C. § 227(b)(3)(C).

      91.    The Court should enjoin Culligan from making future prerecorded

message and calls without the prior express written consent of the called party.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Aaron Kapp, individually and on behalf of all other

similarly situated, demands judgment in his favor and against Defendants as

follows:

      A.     That the Court adjudge and decree that the present case may be
             properly maintained as a class action, appoint Plaintiff as the
             representative of the class, and appoint Plaintiff’s counsel as counsel
             for the class;

      B.     That the Court award Plaintiff and all others similarly situated
             statutory damages;

      C.     That the Court award damages of at least $500 per phone call at issue
             for the underlying TCPA violations pursuant to 47 U.S.C. §
             227(b)(3)(B);

      D.     That the Court increase the statutory damages to $1,500 per call at
             issue pursuant to 47 U.S.C. § 227(b)(3)(C);

      E.     That the Court award any other relief this Honorable Court deems
             equitable and just, including injunctive relief; and

      F.     That the Court award costs and such further relief as the Court may
             deem just and proper.



                                           22

      Case 2:20-cv-00286-WED Filed 08/12/20 Page 22 of 24 Document 115
Dated: August 12, 2020            Respectfully submitted,
                                  AARON KAPP, individually and
                                  as the representative of a class of
                                  similarly-situated persons,

                                  /s/ Phillip A. Bock

Ilan Chorowsky                     Phillip A. Bock (6224502)
Mark Bulgarelli
Adam Urbanczyk, Of Counsel         David M. Oppenheim (6278171)
Progressive Law Group, LLC         Tod A. Lewis (6256282)
1570 Oak Ave. Suite 103            )
Evanston, IL 60201                 Bock, Hatch, Lewis & Oppenheim, LLC
Tel: (312) 787-2717                134 N. La Salle Street, Suite 1000
courts@progressivelaw.com          Chicago, IL 60602
                                   Tel: (312) 658-5500
                                   service@classlawyers.com




                                    23

     Case 2:20-cv-00286-WED Filed 08/12/20 Page 23 of 24 Document 115
                         CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on August 12, 2020, the
foregoing was filed using the Court’s CM/ECF System which will send notification
of such filing to all counsel of record.




                                           /s/ Phillip A. Bock
                                           One of Plaintiff’s Attorneys




                                      24

     Case 2:20-cv-00286-WED Filed 08/12/20 Page 24 of 24 Document 115
